Title: James Madison to Lawrence T. Dade, 7 July 1827
From: Madison, James
To: Dade, Lawrence T.


                        
                            
                                Dr Sir
                            
                            
                                
                                    Montpellier
                                July 7th. 1827.
                            
                        
                        The great and affectionate esteem I ever felt for the deceased Revolutionary Patriot whose name I introduced
                            on the 4th inst: will not permit me to withhold the recollected substance of what fell from me on the occasion. But in
                            complying with your request, I must be allowed to make the general remark, that when I received the invitation of the
                            anniversary celebration, my anticipation was that it would be of a National, not of a party character. A contrary
                            supposition would necessarily have kept me away, notwithstanding the many valued friends among whom I was to find myself;
                            the several distinguished individuals who now divide the public favor and feelings, having each of them possessed my
                            respect and confidence, and received the strongest proofs of both.
                        These being the sentiments which I carried with me to the celebration, I could not but feel much regret at
                            any publication of the proceedings unaccompanied by some intimation from the Managers guarding against erroneous
                            inferences. They will decide whether this might not be conveniently done by a marginal note to the toast given by myself,
                            stating that I attended, on invitation as a guest, to celebrate the day, without any knowledge of, or participation in the
                            proceedings.
                        
                            
                                
                            
                        
                    